NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARIEL GUILLERMO ROJAS-SALAZAR,                  No.    17-73462

                Petitioner,                     Agency No. A205-405-804

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Ariel Guillermo Rojas-Salazar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      The BIA did not err in denying Rojas-Salazar’s application for cancellation

of removal, where his conviction under Nev. Rev. Stat. (“NRS”) §§ 193.330,

205.690(2) was a crime involving moral turpitude. See 8 U.S.C.

§§ 1182(a)(2)(A)(i)(I), 1227(a)(2)(A)(i), 1229b(b)(1)(C); Mancilla-Delafuente v.

Lynch, 804 F.3d 1262, 1265 (9th Cir. 2015) (NRS § 205.690(2) is categorically a

crime involving moral turpitude). Rojas-Salazar’s contention that the BIA erred in

not analyzing his conviction as a theft offense fails. See Mancilla-Delafuente, 804

F.3d at 1266 (“element of intent to defraud applies to all conduct proscribed by

NRS § 205.690(2)”). To the extent Rojas-Salazar contends that the record is

ambiguous as to the subsection of his conviction and he was therefore eligible for

relief, his contention fails. See Pereida v. Wilkinson, 141 S. Ct. 754, 766 (2021)

(an inconclusive conviction record is insufficient to meet applicant’s burden of

proof to show eligibility for relief). Finally, Rojas-Salazar’s contention that the

BIA erred in its determination that he did not dispute the subsection of his statute

of conviction fails as unsupported by the record. See Alanniz v. Barr, 924 F.3d

1061, 1065 (9th Cir. 2019) (no error in BIA’s waiver determination).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.


                                          2                                    17-73462